Order entered September 22, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                               No. 05-21-00410-CV

              IN RE THRESHER AND THRESHER, Relators

         Original Proceeding from the 44th Judicial District Court
                          Dallas County, Texas
                   Trial Court Cause No. DC-19-05644

                                      ORDER
                    Before Justices Schenck, Nowell, and Garcia

     Based on the Court’s opinion of this date, we DENY relators’ petition for

writ of mandamus.


                                            /s/   DAVID J. SCHENCK
                                                  JUSTICE